Title: Thomas Jefferson to Regnault de Bécourt, 6 February 1813
From: Jefferson, Thomas
To: Bécourt, Regnault de


          Sir Monticello Feb. 6. 13 
           Your letter of Jan. 12. has been recieved, & I owe you many thanks for the indulgence with which you consider my judgment in your appeal to it on the subject of your writings. at an earlier time of life I should have been much flattered by your permission to review them and to offer the suggestions which might occur. but the lethargy of a Septuagenary, renders me now equally unable to serve you or gratify myself by such an undertaking. rest and quiet constitute the Summum bonum of that age; and I engage reluctantly in whatever would encroach on these.I lament also that it is not in my power to propose to you the retreat which you seem to desire in this part of the country. I know of no situation in our canton which could offer to you accomodations & a society analogous to what probably your habits would relish. in the country our houses are generally filled with children, a manufacture which neither war nor peace interrupts, and the basis of our country’s future happiness & power. I have living with me, for example, eight grand children, their parents & other connections making up a dozen at our daily table, and that number generally enlarged by the successive visits of other friends & relations. quarters so crowded are illy calculated for the quiet or comfort of the aged or the studious. under these circumstances it is my misfortune to have no means within my power of being useful to you, further than by asking permission to become a subscriber to your book. with my regrets on this subject I pray you to accept the assurance of my great respect & consideration.
          
            Th:
            Jefferson
        